Exhibit4.2 EMBARR DOWNS, INC. A NEVADA CORPORATION 500,000,, NO PAR VALUE This certifies that is hereby issued fully paid and non-assessable Shares of Common Stock of Embarr Downs, Inc., transferable on the books of the Corporation by the holder hereof, in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, Embarr Downs has caused this Certificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed as of this day of 20. President Secretary
